internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-111955-01 date date re legend taxpayer country country foundation dear this is in response to your letter dated date and subsequent correspondence from your authorized representative requesting a ruling under sec_2055 of the internal_revenue_code the following facts have been submitted and representations made taxpayer is a citizen of country and a resident_alien of the united_states taxpayer created a charitable foundation foundation that is organized and operates as a stiftung in country the foundation’s purposes are charitable to accomplish its charitable purposes the foundation will make grants to other charitable organizations both within and outside of the united_states and in some cases will provide direct financial support to needy individuals referred by charities the foundation will be funded primarily by taxpayer the foundation does not intend to apply for an exemption under sec_501 the foundation’s charter meets the requirements of sec_508 and contains the requirements of sec_4941 through taxpayer intends to execute a will that will designate the foundation as the primary beneficiary of his estate under the will the foundation is to receive property primarily consisting of an interest in a partnership that holds real_property that is organized and operated in country the foundation’s charter indicates that the partnership_interest will be the foundation’s primary asset the partnership historically has generated more than sufficient annual income for its partners to allow the foundation to meet its plr-111955-01 sec_4942 qualifying_distribution requirements while the foundation cannot sell or pledge the partnership_interest without the consent of the other partners it has received informal written assurance from a bank located in country that it could obtain loans on an unsecured basis sufficient to pay several years worth of sec_4942 distributions a ruling has been requested that the proposed bequest to the foundation will qualify for an estate_tax deduction under sec_2055 law and analysis sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable purposes sec_508 provides generally that organizations shall not be treated as described in sec_501 unless they apply for recognition of exemption in a timely manner sec_508 and sec_1_508-2 of the income_tax regulations provide that no gift or bequest made to an organization shall be allowed as a deduction under sec_2055 if such gift or bequest is made - a to a private_foundation or a_trust described in sec_4947 in a taxable_year for which it fails to meet the requirements of sec_508 or b to any organization in a period for which it is not treated as an organization described in sec_501 by reason of sec_508 sec_1_508-2 provides that since a charitable_trust described in sec_4947 is not required to file a notice under sec_508 sec_508 and sec_1_508-2 are not applicable to such a_trust sec_508 provides that a private_foundation shall not be exempt from taxation under sec_501 unless its governing instrument includes provisions the effects of which are - a to require its income for each taxable_year to be distributed at such time and in such manner as not to subject the foundation to tax under sec_4947 and b to prohibit the foundation from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the foundation to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to a trustee or trustees but only if such contributions or gifts are to be used by such trustee or trustees exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals such trust would not be plr-111955-01 disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and such trustee or trustees do not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office section -1 a of the estate_tax regulations provides in pertinent part that a deduction is allowed under sec_2055 from the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death for the value of property included in the decedent's gross_estate and transferred by the decedent by will to a trustee or trustees if the transferred property is to be used exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals if no substantial part of the activities of such transferee is carrying on propaganda or otherwise attempting to influence legislation and if in the case of transfers made after date such transferee does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_20_2055-1 provides in pertinent part that the deduction under sec_20_2055-1 is not limited in the case of estates of residents of the united_states to transfers to trustees for use within the united_states nor is the deduction subject_to percentage limitations such as are applicable to the charitable deduction under the income_tax sec_2055 provides that the amount of the deduction under sec_2055 for any transfer shall not exceed the value of the transferred property required to be included in the gross_estate sec_2055 provides that no deduction shall be allowed under sec_2055 for a transfer to or for_the_use_of an organization or trust described in sec_508 or sec_4948 subject_to the conditions specified in such sections sec_4942 generally requires a private_foundation to made annual charitable distributions of at least percent of the aggregate fair_market_value of its investment_assets sec_4943 provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources sec_4947 provides that for purposes of sections other than sec_508 b and c and for purposes of chapter a_trust which is not exempt from taxation under sec_501 all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 or the corresponding provisions of prior_law shall be treated as an organization plr-111955-01 described in sec_501 under sec_53_4947-1 the basic purpose of sec_4947 is to prevent these trusts from being used to avoid the requirements and restrictions applicable to private_foundations sec_4948 provides that sec_507 relating to termination of private_foundation_status sec_508 relating to special rules with respect to sec_501 organizations and chapter other than this section shall not apply to any foreign organization that has received substantially_all of its support other than gross_investment_income from sources outside the united_states sec_53_4948-1 provides that sec_507 relating to terminations of private_foundation_status sec_508 relating to special rules with respect to sec_501 organizations and chapter other than sec_4948 shall not apply to any foreign organization that from the date of its creation has received at least percent of its support as defined in sec_509 other than sec_509 from sources outside the united_states for purposes of this paragraph gifts grants contributions or membership fees directly or indirectly from a united_states_person as defined in sec_7701 are from sources within the united_states sec_301_7701-4 of the definitions regulations generally defines trusts as arrangements whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit under the ordinary rules applied in chancery and probate courts 24_tc_829 acq c b aff'd in part and rev'd in part on other grounds 247_f2d_144 2d cir considered the application of the federal estate_tax to two stiftungs one organized under the laws of the principality of liechtenstein and the other under the laws of switzerland although the laws of neither country recognized trusts the stiftungs were found to be comparable to trusts under u s law rather than corporations and were treated accordingly id pincite analysis in determining whether the proposed bequest to the foundation will qualify for the federal estate_tax charitable deduction under sec_2055 we must first determine whether the transfer satisfies sec_2055 this section disallows an estate_tax charitable deduction for a gift to an organization described in sec_508 or sec_4948 subject_to the conditions specified in such sections because taxpayer through his bequest is providing substantially_all of the foundation’s support the foundation will not be described in sec_4948 accordingly the foundation will be subject_to sec_508 and not to sec_4948 sec_508 disallows a charitable deduction for a contribution to plr-111955-01 any organization during a period in which the organization is not treated as described in sec_501 by reason of sec_508 under sec_1_508-2 contributions to charitable trusts described in sec_4947 are not subject_to this rule thus the question is whether the foundation will be described in sec_4947 if so then contributions to the foundation will be deductible regardless of when or whether the foundation applies for recognition of exemption under sec_501 otherwise the foundation would have to apply for and receive recognition of exemption for the period in which the gift is made in order for the gift to be deductible the foundation will be described in sec_4947 because the foundation will be a_trust the foundation will not be exempt from tax under sec_501 all of the foundation's assets will be devoted to charitable purposes and as discussed below a deduction will be allowable under sec_2055 for the proposed gift to the foundation we conclude that the foundation is in the nature of a_trust because it lacks associates and will not engage in the conduct of business for profit see also estate of swan v commissioner supra regarding the characterization of stiftungs organized under the laws of liechtenstein and switzerland as trusts for federal tax purposes regarding sec_501 status the foundation does not plan to apply for recognition of exemption we conclude that the foundation's purposes and planned operations are charitable as discussed below an estate_tax charitable deduction will be allowable under sec_2055 for the proposed bequest to the foundation therefore sec_2055 and sec_508 will not disallow the deduction based in part on our finding below that the foundation will meet the sec_508 requirements because the foundation will be described in sec_4947 sec_508 disallows a deduction for a gift to a private_foundation or a sec_4947 trust in a taxable_year for which the foundation or trust fails to meet the requirements of sec_508 we find that the foundation meets the sec_508 requirements in this regard we find that the arrangement regarding the special representative will not necessarily result in any self-dealing the foundation's charter specifically indicates that the foundation expects to receive a bequest of taxpayer’s interest in the partnership at his death while such gift subject_to sale or pledge restrictions could adversely affect the foundation's ability to meet the sec_4942 requirements we find that it will not necessarily result in sec_4942 violations under the facts and circumstances as represented herein for purposes of sec_2055 we conclude that sec_508 and sec_4948 will not bar the deduction under sec_2055 of your proposed bequest to the foundation accordingly based upon the facts provided and the representations made the proposed bequest to the foundation will qualify for a charitable deduction under sec_2055 plr-111955-01 this ruling is subject_to the following at the time of taxpayer’s death taxpayer is either a citizen or resident_alien of the united_states during taxpayer’s lifetime the foundation operates in a manner that meets with the requirements of sec_2055 and chapter of the code the terms of the bequest to the foundation under taxpayer’s will satisfies the requirements of sec_2055 and the applicable regulations and at taxpayer’s death the foundation the partnership_interest and the other assets bequeathed to the foundation conform with the facts and representations made herein the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any_tax return to which it is relevant sincererely james f hogan senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosure - copy for sec_6110 purposes
